DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 55 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 55 appears to be incomplete (ending with “at least par”). It appears that a portion of claim 55 may have been inadvertently deleted in the current amendment. For the purpose of examination, “at least par” will be interpreted to mean --at least partially deform.--, as recited in claim 55 as previously presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 9-10, 12-13, 15, 16, 18-20, 25, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US Patent No. 5,135,446, hereinafter Cooley) in view of Hoaglan (US Patent No. 5,020,709, hereinafter Hoaglan), or in the alternative, as being unpatentable over Cooley in view of Rocholz (German Patent No. DE 202013103166 U1, hereinafter Rocholz), in further view of Hoaglan.
Regarding claim 1, Cooley discloses (Figs. 1-4) a personal training device (training aid 10; col. 2, lines 16-19) for enhancing motor skill development of a user acting on an object used in a sport (col. 1, lines 14-56, e.g., a hockey player controlling a puck with a hockey stick), the personal training device (10) comprising: an obstruction body (foam block 12) comprising: a contact surface (26) adapted to contact an upper-chest portion of the user (col. 2, lines 52-54), the contact surface (26) having an upper part (44) adapted to be positioned proximate a bottom section of a user’s neck (see Figs. 2-4) and a bottom part (46) adapted to be positioned proximate an upper section of the user’s pectoralis muscles (see Figs. 2 and 3); a bottom surface (wall 22) extending from the bottom part (46) of the contact surface (26) and positioned to leave an abdomen of the user substantially free of contact (as shown in Figs. 2-3); and an opaque top surface (wall 16; col. 3, lines 26-28, made of opaque material) extending from the upper part (44) of the contact surface (26) and extending forward to provide a visual obstruction region that produces a non-viewable zone below the obstruction body in which the user can act on the object (col. 3, lines 26-40); and a fastening system (harness 14; col. 2, lines 
The examiner notes that the limitation with respect to the opaque top surface being “spaced from a chin of the user” is interpreted as an intended use of the claimed training device. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Cooley teaches an obstruction body that is structurally identical to the claimed obstruction body and is similarly adapted to contact the user’s upper chest. Although the device of Cooley is shown in Figs. 2 and 3 with the top surface in contact with the user’s chin, it appears to the examiner that the device of Cooley would also be inherently capable of use with the top surface spaced from the user’s chin, simply by slightly shifting the position of the harness relative to the user’s body to slightly lower the top surface of the obstruction body. If there is any doubt regarding the examiner’s position that the device of Cooley is inherently capable of use as claimed, then the examiner notes that Rocholz teaches a similar personal training device (1, Figs. 1-2; para. 0001 and 0028) that includes an opaque top surface (33, para. 0032) that, in use, is spaced from the user’s chin 
With respect to the strapping assembly, Cooley teaches that numerous conventional arrangements could be used for harnessing the obstruction body to the user (col. 2, line 68-col. 3, line 7; col. 3, lines 48-50), but Cooley does not specifically teach the third strap extends from a middle of the bottom surface and is connectable to the shoulder straps in front of the user. However, to solve the problem of improving user comfort and balance when strapping a device to a user’s chest, Hoaglan teaches (Figs. 1-3 and 8; col. 1, lines 48-50) that it is known to provide a strapping assembly comprising a pair of shoulder straps (42, 46, which wrap to the front of 
Regarding claims 2 and 3, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 1. Cooley further discloses the contact surface (26) spans across the upper-chest portion between shoulders of the user (Fig. 3) (claim 2) and contacts the upper-chest portion above nipples of the user (Fig. 3) (claim 3).
Regarding claims 4, 5, 9, and 10, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 1. Cooley further discloses the obstruction body (12) comprises a foam core (col. 2, lines 19-22) (claim 4). The foam core of Cooley is a claim 5). Cooley discloses that the foam core is
resilient (col. 2, line 19), and is therefore understood to be adapted to sustain impacts and at least partially retain an initial shape as claimed (claim 9). Cooley discloses that the foam core is a one-piece unit (col. 2, line 19, “resilient foam block”) (claim 10).
	Regarding claim 12, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Cooley further teaches the pair of shoulder straps include a right shoulder strap and a left shoulder strap (32 of Cooley, Fig. 4; also see shoulder straps 42, 46 of Hoaglan for cooperation with third strap/snap tab 50, Figs. 1-3), and the at least one third strap (50 of Hoaglan) includes a lower center strap (lower flap of snap tab 50 of Hoaglan, Fig. 3) and an upper center strap (upper flap of snap tab 50 of Hoaglan, Fig. 3).
	Regarding claim 13, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Cooley further teaches each strap of the strapping assembly is provided with a first end and a second end (see Cooley, Fig. 1, and Hoaglan, Fig. 3). Cooley further teaches (Fig. 1) the first end of each of the left and right shoulder straps being attached to the contact surface (26) of the obstruction body (12). Hoaglan further teaches (Figs. 1-3) the first end of the upper center strap (upper flap of snap tab 50) is attached to the bottom surface of the strapped device, substantially in the middle thereof (i.e., centered along the bottom edge of the bottom surface, as shown in Fig. 3), such that when modifying Cooley in view of Hoaglan as discussed above, it would have been obvious to one of ordinary skill in the art to attach the first end of the upper center strap to the bottom 
	Regarding claim 15, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 13. Cooley further teaches (Fig. 1) the obstruction body (12) comprises a fabric liner (col. 3, lines 50-52), and the straps are securely attached to the fabric liner by at least one seam (col. 2, lines 43-45, “by sewing”). Therefore, when modifying Cooley to include the strap arrangement taught by Hoaglan, as discussed above, it would have been obvious to one of ordinary skill in the art to attach the first ends of the shoulder straps and the first end of the upper center strap to the fabric liner by at least one seam, so that the straps are securely affixed to the fabric liner of the obstruction body.
	Regarding claim 16, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 13. Hoaglan further teaches (Figs. 1-3) the first end of the lower center strap (lower flap of snap tab 50) is adjustably secured to one of the shoulder straps (42, 46; col. 3, lines 48-57, by passage of shoulder straps 42, 46 through joined snap tab 50), such that the lower center strap (lower flap of snap tab 50) is adapted to slide along a length of the shoulder strap (42, 46; col. 3, lines 48-57).
	Regarding claim 18, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 13. Hoaglan further teaches (Figs. 1-3 and 8; col. 1, lines
48-50) the second end of the shoulder straps (42, 46) is provided with a shoulder-strap fastening mechanism (buckle 44, Fig. 3; col. 3, lines 67-68) configured to secure the second ends of the shoulder straps (42, 46) to one another (Fig. 3), and the second ends of the center straps (upper and lower flaps of snap tab 50) are provided with a center-strap fastening 
	Regarding claim 19, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 18. Hoaglan further teaches the fastening mechanisms
(buckle 44 and snaps of snap tab 50) comprise a male and female snap clip (col. 3, line 68, "side
release buckle 44", Fig. 3; and col. 3, line 55, "snap" of snap tab 50, Figs. 3 and 8), the male snap
clip being configured to engage and be removably secured within the female snap clip, as is well
understood in the art.
	Regarding claim 20, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 13. Hoaglan further teaches (Fig. 2) the shoulder straps (42, 46) are configured to extend over the user’s respective left and right shoulders, cross one another in the back of the user, and wrap around the user on opposite sides to meet in front of the user (at buckle 44, Fig. 3; col. 3, lines 43-47).
	Regarding claim 25, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 1. Cooley further teaches (Figs. 1-2) the obstruction body (12) has a wedge-shaped cross-section tapering inwardly in a forward direction (as shown in Figs. 1-2; col. 2, lines 26-29).
	Regarding claim 54, the modified Cooley teaches the personal training device as set forth above for claim 1. Cooley further discloses a method for enhancing motor skill development of a user (skater S) acting on an object used in an activity (e.g., a hockey puck and hockey stick, col. 1, lines 48-56; col. 3, lines 19-40), comprising the steps of providing the user (S) with the personal training device (as discussed above for claim 1); fastening the personal 
Regarding claim 55, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 4. Cooley discloses that the foam core is resilient (col. 2, line 19), and is therefore understood to be flexible and adapted to sustain impacts and at least partially deform as claimed.
Claims 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Hoaglan (or in the alternative, as being unpatentable over Cooley in view of Rocholz and Hoaglan), in further view of Hawthorne, Jr. (US Patent Pub. 2012/0291187, hereinafter Hawthorne).
Regarding claim 6, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 4. Cooley further discloses the obstruction body (12) comprises a fabric liner (col. 3, lines 50-52, “flexible fabric) covering the foam core (12). Cooley does not explicitly teach that the fabric liner is removable from the foam core. However, Hawthorne teaches a similar training device (Figs. 1-4; para. 0015, lines 1-5) comprising a foam core (foam insert 180, Fig. 3) and a fabric liner (cover 110) that is removable from the foam core (via zipper 160; para. 0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cooley by making the fabric liner removable, as taught by Hawthorne, so that the liner and/or the foam core can be removed for cleaning, repair, or replacement.
claim 8, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 6. Cooley further teaches the fabric liner is composed of flexible material (col. 3, line 52, “flexible fabric”).
Regarding claim 21, the modified Cooley teaches the claimed invention substantially as claimed, as set forth above for claim 12. Cooley and Hoaglan do not explicitly teach that each strap has an adjustable length. However, Hawthorne teaches a similar training device (Fig. 2; para. 0015, lines 1-5) comprising a strapping assembly (Fig. 2; para. 0020-0021) in which each strap (150, 170) has an adjustable length (via snap buckles 140, para. 0021) to adjust/tighten around the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cooley by making each strap adjustable in length, as taught by Hawthorne, in order to securely hold the obstruction device over the chest of users of various sizes (Hawthorne, para. 0021).
Response to Arguments
Applicant's arguments filed October 11, 2021, have been fully considered but they are not persuasive. The examiner notes that Cooley teaches the contact surface having an upper part adapted to be positioned proximate the bottom section of a user’s neck and a bottom part adapted to be positioned proximate the upper section of the user’s pectoralis muscles, as set forth above in response to Applicant’s amendment. In response to Applicant’s argument previously set forth in the response filed May 3, 2021, that Cooley’s device is disposed closely beneath the chin rather than spaced from the chin, the examiner notes that the specific relationship of the obstruction body to the chin is a matter of intended use and not a structural distinction of the device itself. As noted above, a claim containing a "recitation with respect to Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). As discussed above, Cooley teaches an obstruction body that is structurally identical to the claimed obstruction body and is similarly adapted to contact the user’s upper chest. Although the device of Cooley is shown in Figs. 2 and 3 with the top surface in contact with the user’s chin, it appears to the examiner that the device of Cooley would also be inherently capable of use with the top surface spaced from the user’s chin, simply by slightly shifting the position of the harness relative to the user’s body to slightly lower the top surface of the obstruction body. If there is any doubt regarding the examiner’s conclusion that the device of Cooley would be inherently capable of being worn at the claimed location, the examiner notes that Rocholz, cited above, explicitly teaches positioning the top surface of a similar obstruction body at a location on the user’s upper chest that is spaced from the user’s chin, to perform the same function of blocking the user’s view of the area around the user’s feet. For that reason, if any structural modification of Cooley were considered necessary to permit the obstruction body to be worn at a location spaced from the chin, then it would have been obvious to one of ordinary skill in the art to do so, since Rocholz teaches that such an arrangement of the top surface is satisfactory for preventing the user from looking down at the area around their feet, and since one of ordinary skill in the art would recognize that spacing the top surface from the chin may be preferable for improving user comfort. Additionally, the examiner notes that the prior art of record includes a number of similar training devices for obstructing a user’s view of their feet that are worn at various positions within the limited . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /December 1, 2021/